DETAILED ACTION
Claims 1-19 and 21 are pending.  Claims 1, 7, 8, 11, 16 and 17 have been amended.  Claim 20 has been canceled.  Claim 21 has been added.  Claims 1-19 and 21 are rejected.
The instant application claims priority to provisional application No. 62/535,791 filed on 07/21/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  Claim 1 states that “the database server is configured to:” then uses the term generating twice.  It appears that this should be generate.  Appropriate correction is required.
Claims 16-19 and 21 is objected to because of the following informalities:  the tracking limitation of claims 16 and 21 contain the word “and” twice in a row.  Appropriate correction is required.
Claims 1-19 and 21 are objected to because of the following informalities:  The claims have been amended to include medication dispending devices.  The specification uses medication dispensing devices rather than dispending devices (see paragraph [0027]).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7-9, 11-13, 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al., Patent Application Publication No. 2012/0206243 (hereinafter Butler) in view of Alekseyev et al., Patent Application Publication No. 2016/0103918 (hereinafter Alekseyev) and McGrady et al., Patent Application Publication No. 2007/0208598 (hereinafter McGrady).

Regarding claim 1, Butler teaches:
A system, comprising a database server (Butler Paragraph [0038], data store may be a database, Fig. 17, shows the access across a network);
one or more medication dispending devices in a hospital supply chain (Butler Paragraph [0317], doctor office, a hospital, an extended care facility, a supply chain, Paragraph [0759], enhanced memory capabilities of the commercial RFID tag 2102 may be a point-of-use information (Butler teaches point-of-use devices related to the medical field while McGrady specifically teaches medication dispensing devices)), each comprising a processor and being configured to control user access to medical items and configured to provide information associated with the medical items to the database server via a network (Butler Paragraph [0300], associating the RFID tag with a medical instrument; and storing and communicating RFID tag information related to the medical instrument, Paragraph [0038], data store may be a database, Fig. 17, shows the access across a network, Paragraph [0658], a reader 140 may include a network interface 1702, a processor 1704, a memory 1708),
wherein the database server comprises a memory that stores metric values for a plurality of metrics for the hospital supply chain (Butler Paragraph [0300], associating the RFID tag with a medical instrument; and storing and communicating RFID tag information (metric) related to the medical instrument, Paragraph [0038], data store may be a database, Fig. 17, shows the access across a network), each metric of the plurality of metrics indicating (Butler Paragraph [0037], network placement pattern may determine the location of the RF network nodes on the RFID tag), for a category or device or physical location (Butler Paragraph [0037], network placement pattern may determine the location of the RF network nodes on the RFID tag), a relationship between a portion of the metric values and a period of time (Butler Paragraph [0132], The information may be related to tracking employee work time), wherein at least one metric is generated (Butler Paragraph [0300], storing and communicating RFID tag information (metric) related to the medical instrument), based on at least a portion of the information associated with the medical items (Butler Paragraph [0300], storing and communicating RFID tag information (metric) related to the medical instrument), at a corresponding partition of an analysis database of the database server (Butler Paragraph [0432], processing may include analytical work on the data such as calculations, conversions, encryption, decryption, searching, storing information to memory 162, receiving information from memory 162, or the like); and
wherein the database server is configured to (Butler Paragraph [0300], associating the RFID tag with a medical instrument; and storing and communicating RFID tag information (metric) related to the medical instrument, Paragraph [0038], data store may be a database, Fig. 17, shows the access across a network):
generating event data based on associating the use data with historical data (Butler Paragraph [0759], history information with the component may provide readily accessible critical component information that may be read at any point-of-use),
generating inventory data based on the event data (Butler Paragraph [0188], storing and communicating RFID tag information related to inventory of the object);
Butler does not expressly disclose:
a web server configured to: provide for display by a client device, remote from the web server, a user interface comprising a metric dashboard; and
cause the user interface to display a data metric based on the generated inventory data, including data elements arranged in the metric dashboard according to a respective physical facility location associated with the data elements, with one or more of the data elements each being displayed with a visual indicator that indicates, by a color of the visual indicator, whether a value of the data element improved on or regressed from a date prior to a current date.
However, Alekseyev teaches:
a web server configured to: provide for display by a client device, remote from the web server, a user interface comprising a metric dashboard (Alekseyev Paragraph [0236], The service-monitoring dashboard displays one or more KPI widgets. Each KPI widget can provide a numerical or graphical representation of one or more values for a corresponding KPI); and
cause the user interface to display a data metric based on the generated inventory data (Alekseyev Paragraph [0955], additional lane 6806 may display inventory information for the service or for the one or more entities providing the service), including data elements arranged in the metric dashboard according to a respective physical facility location associated with the data elements (Alekseyev Paragraph [0955], inventory information may include information about the service or the entities providing the service, such as an identifier of the entities (e.g., a host name, server name), a location of the entities (e.g., rack number, data center name)), with one or more of the data elements each being displayed with a visual indicator that indicates, by a color of the visual indicator (Alekseyev Paragraph [0198], associating a visual indicator (e.g., color, pattern) to represent a respective state), whether a value of the data element improved on or regressed from a date prior to a current date (Alekseyev Paragraph [0547], using visual indicators such as color, shading, shape, pattern, trend compared to a different time range, Paragraph [0198], associating a visual indicator (e.g., color, pattern) to represent a respective state).
The claimed invention and Alekseyev are from the analogous art of dashboard metric systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Butler and Alekseyev to have combined Butler and Alekseyev.  One of ordinary skill in the art would find that using a visual indicator would improve how the data is displayed since the visual indicator can be shown as a color to represent specific states.
Butler does not expressly disclose:
receive use data from a respective medication dispending device of the one or more point-of-use devices, the use data including data related to restocking items for the respective controlled access device,
However, McGrady teaches:
receive use data from a respective medication dispending device of the one or more medication dispending devices (McGrady Paragraph [0055], Such a condition is an alternative quantity condition which causes different signals to be generated by the system from those corresponding the first quantity condition, Paragraph [0021], enables a user in the course of a dispensing sequence to selectively review and dispense medications by either the generic name or the brand name), the use data including data related to restocking items for the respective medication dispending device (McGrady Paragraph [0055], are responded to by restocking the storage location with an additional quantity of medical items),
The claimed invention and McGrady are from the analogous art of monitoring medical items.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Butler and McGrady to have combined Butler and McGrady.  One of ordinary skill in the art would recognize that restocking items would improve the system by insuring the storage of the items has available items.

Regarding claim 2, Butler in view of Alekseyev and McGrady further teaches:
The system of Claim 1, wherein the metric dashboard includes a displayed metric value for each of a plurality of categories (Alekseyev Paragraph [0236], The service-monitoring dashboard displays one or more KPI widgets. Each KPI widget can provide a numerical or graphical representation of one or more values for a corresponding KPI), and provides clickable access to additional metric values in each category (Alekseyev Paragraph [0264], when text box 954 is selected (e.g., clicked) a list of service definition is displayed which a user can select from), wherein the user interface is configured to, in response to a selection of a respective data element (Alekseyev Paragraph [0236], text and connections between different elements on the service-monitoring dashboard, a KPI-selection interface and/or service selection interface), cause a display of data associated with the respective physical facility location to change a display of data associated with a geographical area or item within the physical facility location and which is representative of why the value of the respective data element improved or regressed (Alekseyev Paragraph [0955], 68A illustrates an example of a visual interface 5300 displaying a graph lane 6806 with inventory information for a service or entities reflected by KPI values, inventory information may include information about the service or the entities providing the service, such as an identifier of the entities (e.g., a host name, server name), a location of the entities (e.g., rack number, data center name)).

Regarding claim 7, Butler in view of Alekseyev and McGrady further teaches:
The system of Claim 1, wherein the database server is configured to update the at least one metric value for at least one of the plurality of metrics (Butler Paragraph [0311], pharmaceutical object inventory may be updated as the pharmaceutical objects are added and removed from inventory), upon receipt of new information from the one or more medication dispending devices (Butler Paragraph [0311], pharmaceutical object inventory may be updated as the pharmaceutical objects are added and removed from inventory), using a metric engine in the partition corresponding to that metric (Butler Paragraph [0311], pharmaceutical object inventory may be updated as the pharmaceutical objects are added and removed from inventory).

Regarding claim 8, Butler in view of Alekseyev and McGrady further teaches:
The system of Claim 7, wherein the database server comprises an import database and a repository database (Butler Paragraph [0038], data store may be a database, Paragraph [0193], objects added to the stored objects may be tracked automatically), wherein the import database is configured to store the new information from the one or more medication dispending devices (Butler Paragraph [0311], pharmaceutical object inventory may be updated as the pharmaceutical objects are added and removed from inventory), and wherein the repository database is configured to track changes in the information from the one or more medication dispending devices to generate and store relational data associated with transactions and events at the one or more medication dispending devices (Butler Paragraph [0038], data store may be a database, Paragraph [0193], objects added to the stored objects may be tracked automatically, Paragraph [0311], pharmaceutical object inventory may be updated as the pharmaceutical objects are added and removed from inventory).

Regarding claim 9, Butler in view of Alekseyev and McGrady further teaches:
The system of Claim 8, wherein the analysis database comprises an aggregator configured to aggregate the relational data in the repository database to generate summation data (Butler Paragraph [0305], information may be related to a location of the medical instrument. The location information may be aggregated from a remote location).

Regarding claim 11, Butler in view of Alekseyev and McGrady further teaches:
The system of Claim 7, the database server is configured to update the at least one metric value for a plurality of other ones of the plurality of metrics (Butler Paragraph [0311], pharmaceutical object inventory may be updated as the pharmaceutical objects are added and removed from inventory), upon the receipt of the new information from the one or more medication dispending devices (Butler Paragraph [0311], pharmaceutical object inventory may be updated as the pharmaceutical objects are added and removed from inventory, Paragraph [0377], RFID tag may provide the stored sensor information to the reader on the next read request), using a plurality of other metric engines in the partition corresponding to the plurality of other ones of the plurality of metrics (Butler Paragraph [0311], pharmaceutical object inventory may be updated as the pharmaceutical objects are added and removed from inventory).

Regarding claim 12, Butler in view of Alekseyev and McGrady further teaches:
The system of Claim 7, wherein the analysis database is configured to periodically update the at least one metric value for the at least one of the plurality of metrics independently of user access requests via the metric dashboard (Butler Paragraph [0311], pharmaceutical object inventory may be updated as the pharmaceutical objects are added and removed from inventory (shows updating when new items are added)).

Regarding claim 13, Butler in view of Alekseyev and McGrady further teaches:
The system of Claim 1, wherein the analysis database comprises a plurality of data structures each including at least one table storing one or more of the metric values and at least one dimensional table that facilitates access (Butler Paragraph [0300], associating the RFID tag with a medical instrument; and storing and communicating RFID tag information related to the medical instrument, Paragraph [0038], data store may be a database), to the at least one table in that data structure (Butler Paragraph [0331], specified storage locations may be stored in an OTP table), by the metric dashboard (Butler Paragraph [0390], the center frequency digital word may be initiated by a user using a reader 140 interface, Fig. 17, shows the reader over the network).

Regarding claim 16, Butler teaches:
A method, comprising tracking, with one or more medication dispending devices in a hospital supply chain (Butler Paragraph [0317], doctor office, a hospital, an extended care facility, a supply chain, Paragraph [0759], enhanced memory capabilities of the commercial RFID tag 2102 may be a point-of-use information (Butler teaches point-of-use devices related to the medical field while McGrady specifically teaches medication dispensing devices)), each medication dispending device comprising a processor and being configured to control user access to medical items and and configured to provide information associated with the medical items and providing information associated with the medical items to a database server (Butler Paragraph [0300], a plurality of RF network nodes; associating the RFID tag with a medical instrument), controlled access events associated with medical items (Butler Paragraph [0317], doctor office, a hospital, an extended care facility, a supply chain, Paragraph [0759], enhanced memory capabilities of the commercial RFID tag 2102 may be a point-of-use information);
receiving information associated with the medical items by the database server via a network (Butler Paragraph [0300], associating the RFID tag with a medical instrument; and storing and communicating RFID tag information related to the medical instrument, Paragraph [0038], data store may be a database, Fig. 17, shows the access across a network), the information including use data from a respective medication dispending device of the one or more medication dispending devices (Butler Paragraph [0759], history information with the component may provide readily accessible critical component information that may be read at any point-of-use), … wherein the database server is configured to generate event data based on associating the user data with historical data (Butler Paragraph [0759], history information with the component may provide readily accessible critical component information that may be read at any point-of-use), and generate inventory data based on the event data (Butler Paragraph [0188], storing and communicating RFID tag information related to inventory of the object);
generating one metric value for a plurality of metrics for the hospital supply chain (Butler Paragraph [0300], associating the RFID tag with a medical instrument; and storing and communicating RFID tag information (metric) related to the medical instrument, Paragraph [0038], data store may be a database, Fig. 17, shows the access across a network), each metric of the plurality of metrics indicating (Butler Paragraph [0037], network placement pattern may determine the location of the RF network nodes on the RFID tag), for a category or device or physical location (Butler Paragraph [0037], network placement pattern may determine the location of the RF network nodes on the RFID tag), a relationship between a portion of the metric values and a period of time (Butler Paragraph [0132], The information may be related to tracking employee work time), at least one metric being based on at least a portion of the generated inventory data associated with the medical items (Butler Paragraph [0300], storing and communicating RFID tag information (metric) related to the medical instrument), at a corresponding partition of an analysis database of the database server (Butler Paragraph [0432], processing may include analytical work on the data such as calculations, conversions, encryption, decryption, searching, storing information to memory 162, receiving information from memory 162, or the like); and
Butler does not expressly disclose:
providing, with a web server, for display by a client device remote from the web server, a user interface comprising a metric dashboard including the at least one metric, and
wherein the user interface displays the at least one metric based on the generated inventory data, the at least one metric including data elements arranged in the metric dashboard according to a respective physical facility location associated with the data elements, with one or more of the data elements each being displayed with a visual indicator that indicates, by a color of the visual indicator, whether a value of the data element improved on or regressed from a date prior to a current date.
However, Alekseyev teaches:
providing, with a web server, for display by a client device remote from the web server, a user interface comprising a metric dashboard including the at least one metric (Alekseyev Paragraph [0236], The service-monitoring dashboard displays one or more KPI widgets. Each KPI widget can provide a numerical or graphical representation of one or more values for a corresponding KPI), and
wherein the user interface displays the at least one metric based on the generated inventory data (Alekseyev Paragraph [0955], additional lane 6806 may display inventory information for the service or for the one or more entities providing the service), the at least one metric including data elements arranged in the metric dashboard according to a respective physical facility location associated with the data elements (Alekseyev Paragraph [0955], inventory information may include information about the service or the entities providing the service, such as an identifier of the entities (e.g., a host name, server name), a location of the entities (e.g., rack number, data center name)), with one or more of the data elements each being displayed with a visual indicator that indicates, by a color of the visual indicator (Alekseyev Paragraph [0198], associating a visual indicator (e.g., color, pattern) to represent a respective state), whether a value of the data element improved on or regressed from a date prior to a current date (Alekseyev Paragraph [0547], using visual indicators such as color, shading, shape, pattern, trend compared to a different time range, Paragraph [0198], associating a visual indicator (e.g., color, pattern) to represent a respective state).
The claimed invention and Alekseyev are from the analogous art of dashboard metric systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Butler and Alekseyev to have combined Butler and Alekseyev.  One of ordinary skill in the art would find that using a visual indicator would improve how the data is displayed since the visual indicator can be shown as a color to represent specific states.
Butler does not expressly disclose:
the use data including data related to restocking items for the respective medication dispending device,
However, McGrady teaches:
the use data including data related to restocking items for the respective medication dispending device (McGrady Paragraph [0055], are responded to by restocking the storage location with an additional quantity of medical items, Paragraph [0021], enables a user in the course of a dispensing sequence to selectively review and dispense medications by either the generic name or the brand name),
The claimed invention and McGrady are from the analogous art of monitoring medical items.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Butler and McGrady to have combined Butler and McGrady.  One of ordinary skill in the art would recognize that restocking items would improve the system by insuring the storage of the items has available items.

Regarding claim 17, Butler in view of Alekseyev and McGrady further teaches:
The method of Claim 16, further comprising updating the at least one metric value for at least one of the plurality of metrics (Alekseyev Paragraph [0236], The service-monitoring dashboard displays one or more KPI widgets. Each KPI widget can provide a numerical or graphical representation of one or more values for a corresponding KPI), upon receipt of new information from the one or more medication dispending devices (Alekseyev Paragraph [0264], when text box 954 is selected (e.g., clicked) a list of service definition is displayed which a user can select from), using a metric engine in the partition corresponding to that metric (Alekseyev Paragraph [0236], The service-monitoring dashboard displays one or more KPI widgets. Each KPI widget can provide a numerical or graphical representation of one or more values for a corresponding KPI), wherein the method further comprises:
causing, in response to a selection of a respective data element (Alekseyev Paragraph [0236], text and connections between different elements on the service-monitoring dashboard, a KPI-selection interface and/or service selection interface), the user interface to change a display of data associated with the respective physical facility location to a display of data associated with a geographical area or item within the physical facility location and indicate why the value of the respective data element improved or regressed (Alekseyev Paragraph [0955], 68A illustrates an example of a visual interface 5300 displaying a graph lane 6806 with inventory information for a service or entities reflected by KPI values, inventory information may include information about the service or the entities providing the service, such as an identifier of the entities (e.g., a host name, server name), a location of the entities (e.g., rack number, data center name)).

Regarding claim 18, Butler in view of Alekseyev and McGrady further teaches:
The method of Claim 16, wherein the metric dashboard displays a metric value for each of a plurality of categories (Butler Paragraph [0382], a nurse may use a portable reader to read the patient information and medicine information to assure that the medicine is appropriate for the patient), and provides clickable access to additional metric values in each category (Butler Paragraph [0382], a nurse may use a portable reader to read the patient information and medicine information to assure that the medicine is appropriate for the patient).

Regarding claim 21, Butler teaches:
A non-transitory computer readable medium having instructions stored thereon that, when executed by a computing device, cause the computing device to perform operations (Butler Paragraph [0658], a reader 140 may include a network interface 1702, a processor 1704, a memory 1708), comprising:
tracking, with one or medication dispending devices in a hospital supply chain (Butler Paragraph [0317], doctor office, a hospital, an extended care facility, a supply chain, Paragraph [0759], enhanced memory capabilities of the commercial RFID tag 2102 may be a point-of-use information (Butler teaches point-of-use devices related to the medical field while McGrady specifically teaches medication dispensing devices)), each medication dispending device comprising a processor and being configured to control user access to medical items and and configured to provide information associated with the medical items to a database server (Butler Paragraph [0300], a plurality of RF network nodes; associating the RFID tag with a medical instrument), controlled access events associated with the medical items (Butler Paragraph [0317], doctor office, a hospital, an extended care facility, a supply chain, Paragraph [0759], enhanced memory capabilities of the commercial RFID tag 2102 may be a point-of-use information);
receiving information associated with the medical items by the database server via a network (Butler Paragraph [0300], associating the RFID tag with a medical instrument; and storing and communicating RFID tag information related to the medical instrument, Paragraph [0038], data store may be a database, Fig. 17, shows the access across a network), the information including use data from a respective medication dispensing device of the one or more medication dispending devices (Butler Paragraph [0759], history information with the component may provide readily accessible critical component information that may be read at any point-of-use), … wherein the database server is configured to generate event data based on associating the use data with historical data (Butler Paragraph [0759], history information with the component may provide readily accessible critical component information that may be read at any point-of-use), and generate inventory data based on the event data (Butler Paragraph [0188], storing and communicating RFID tag information related to inventory of the object);
generating metric values for a plurality of metrics for the hospital supply chain (Butler Paragraph [0300], associating the RFID tag with a medical instrument; and storing and communicating RFID tag information (metric) related to the medical instrument, Paragraph [0038], data store may be a database, Fig. 17, shows the access across a network), each metric of the plurality of metrics indicating (Butler Paragraph [0037], network placement pattern may determine the location of the RF network nodes on the RFID tag), for a category or device or physical location (Butler Paragraph [0037], network placement pattern may determine the location of the RF network nodes on the RFID tag), a relationship between a portion of the metric values and a period of time (Butler Paragraph [0132], The information may be related to tracking employee work time), at least one metric being based on at least a portion of the generated inventory data associated with the medical items (Butler Paragraph [0300], storing and communicating RFID tag information (metric) related to the medical instrument), at a corresponding partition of an analysis database of the database server (Butler Paragraph [0432], processing may include analytical work on the data such as calculations, conversions, encryption, decryption, searching, storing information to memory 162, receiving information from memory 162, or the like); and
Butler does not expressly disclose:
providing, with a web server, for display by a client device remote from the web server, a user interface comprising a metric dashboard including the at least one metric, and
wherein the user interface displays the at least one metric based on the generated inventory data, the at least one metric including data elements arranged in the metric dashboard according to a respective physical facility location associated with the data elements, with one or more of the data elements each being displayed with a visual indicator that indicates, by a color of the visual indicator, whether a value of the data element improved on or regressed from a date prior to a current date.
However, Alekseyev teaches:
providing, with a web server, for display by a client device remote from the web server, a user interface comprising a metric dashboard including the at least one metric (Alekseyev Paragraph [0236], The service-monitoring dashboard displays one or more KPI widgets. Each KPI widget can provide a numerical or graphical representation of one or more values for a corresponding KPI), and
wherein the user interface displays the at least one metric based on the generated inventory data (Alekseyev Paragraph [0955], additional lane 6806 may display inventory information for the service or for the one or more entities providing the service), the at least one metric including data elements arranged in the metric dashboard according to a respective physical facility location associated with the data elements (Alekseyev Paragraph [0955], inventory information may include information about the service or the entities providing the service, such as an identifier of the entities (e.g., a host name, server name), a location of the entities (e.g., rack number, data center name)), with one or more of the data elements each being displayed with a visual indicator that indicates, by a color of the visual indicator (Alekseyev Paragraph [0198], associating a visual indicator (e.g., color, pattern) to represent a respective state), whether a value of the data element improved on or regressed from a date prior to a current date (Alekseyev Paragraph [0547], using visual indicators such as color, shading, shape, pattern, trend compared to a different time range, Paragraph [0198], associating a visual indicator (e.g., color, pattern) to represent a respective state).
The claimed invention and Alekseyev are from the analogous art of dashboard metric systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Butler and Alekseyev to have combined Butler and Alekseyev.  One of ordinary skill in the art would find that using a visual indicator would improve how the data is displayed since the visual indicator can be shown as a color to represent specific states.
Butler does not expressly disclose:
the use data including data related to restocking items for the respective medication dispensing device,
However, McGrady teaches:
the use data including data related to restocking items for the respective medication dispensing device (McGrady Paragraph [0055], are responded to by restocking the storage location with an additional quantity of medical items, Paragraph [0021], enables a user in the course of a dispensing sequence to selectively review and dispense medications by either the generic name or the brand name),
The claimed invention and McGrady are from the analogous art of monitoring medical items.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Butler and McGrady to have combined Butler and McGrady.  One of ordinary skill in the art would recognize that restocking items would improve the system by insuring the storage of the items has available items.

Claims 3, 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Alekseyev, McGrady and Kochevar et al., Patent Application Publication No. 2009/0101708 (hereinafter Kochevar).

Regarding claim 3, Butler in view of Alekseyev and McGrady teaches parent claim 2.
Butler in view of Alekseyev and McGrady does not expressly disclose:
wherein the plurality of categories comprise an inventory category, a compliance category, a discrepancy category, and an opportunity category.
However, Kochevar teaches:
wherein the plurality of categories comprise an inventory category (Kochevar Paragraph [0022], inventory consistent with a given set of rules), a compliance category (Kochevar Paragraph [0021], site compliance flowchart), a discrepancy category (Kochevar Paragraph [0029], discrepancy with the site’s rules), and an opportunity category (Kochevar Paragraph [0018], provides security officials the opportunity for real-time, continuous, mobile or random authentication or revalidation of access rights of people or things).
The claimed invention and Kochevar are from the analogous art of data management systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Butler and Kochevar to have combined Butler and Kochevar.
The motivation to combine Butler and Kochevar is to improve management by using rules.  It would have been obvious to one of ordinary skill in the art to take the system of Butler and combine it with the rules of Kochevar in order to obtain the predictable result of improving management.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Butler and Kochevar.

Regarding claim 4, Butler in view of Alekseyev, McGrady and Kochevar further teaches:
The system of Claim 3, wherein the displayed metric value for the inventory category comprises at least one of a month-to-date daily average value, an area filter value, a monthly trend value, a daily trend value, a station detail value, or an item detail value (Butler Paragraph [0188], storing and communicating RFID tag information (item detail) related to inventory of the object).

Regarding claim 19, Butler in view of Alekseyev and McGrady teaches parent claim 18.
Butler in view of Alekseyev and McGrady does not expressly disclose:
wherein the plurality of categories comprise an inventory category, a compliance category, a discrepancy category, and an opportunity category.
However, Kochevar teaches:
wherein the plurality of categories comprise an inventory category (Kochevar Paragraph [0022], inventory consistent with a given set of rules), a compliance category (Kochevar Paragraph [0021], site compliance flowchart), a discrepancy category (Kochevar Paragraph [0029], discrepancy with the site’s rules), and an opportunity category (Kochevar Paragraph [0018], provides security officials the opportunity for real-time, continuous, mobile or random authentication or revalidation of access rights of people or things).
The claimed invention and Kochevar are from the analogous art of data management systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Butler and Kochevar to have combined Butler and Kochevar.
The motivation to combine Butler and Kochevar is to improve management by using rules.  It would have been obvious to one of ordinary skill in the art to take the system of Butler and combine it with the rules of Kochevar in order to obtain the predictable result of improving management.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Butler and Kochevar.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Alekseyev, McGrady, Kochevar and Mazzaferri, Patent Application Publication No. 2009/0070404 (hereinafter Mazzaferri).

Regarding claim 5, Butler in view of Alekseyev, McGrady and Kochevar teaches parent claim 4.
Butler in view of Alekseyev, McGrady and Kochevar does not expressly disclose:
wherein the displayed metric value is clickable or hoverable to provide additional metric values associated with the displayed metric value.
However, Mazzaferri teaches:
wherein the displayed metric value is clickable or hoverable to provide additional metric values associated with the displayed metric value (Mazzaferri Paragraph [0192], providing additional functionality for a "Properties" menu item displayed when a user right-clicks on a data object in a desktop environment displayed on the local machine 102. In another embodiment, when a user requests access to a "Properties" menu item, a property sheet is displayed).
The claimed invention and Mazzaferri are from the analogous art of data access systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Butler and Mazzaferri to have combined Butler and Mazzaferri.
The motivation to combine Butler and Mazzaferri is to improve the displaying of data by providing additional data.  It would have been obvious to one of ordinary skill in the art to take the system of Butler and combine it with the additional data of Mazzaferri in order to obtain the predictable result of improving the displaying of data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Butler and Mazzaferri.

Regarding claim 6, Butler in view of Alekseyev, McGrady and Kochevar teaches parent claim 4.
Butler in view of Alekseyev, McGrady and Kochevar further teaches:
wherein the displayed metric value is displayed with a Butler Paragraph [0759], may be a point-of-use information source, reduce maintenance cycle times, improve configuration management, Paragraph [0483], includes OTP memory may be used for archiving data over long periods of time, such as days, months, years or the like).
Butler in view of Alekseyev, McGrady and Kochevar does not expressly disclose:
chevron color
However, Mazzaferri teaches:
chevron color (Mazzaferri Paragraph [0407], trigger a chevron pop-up menu)
The claimed invention and Mazzaferri are from the analogous art of data access systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Butler and Mazzaferri to have combined Butler and Mazzaferri.
The motivation to combine Butler and Mazzaferri is to improve the displaying of data by providing additional data.  It would have been obvious to one of ordinary skill in the art to take the system of Butler and combine it with the additional data of Mazzaferri in order to obtain the predictable result of improving the displaying of data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Butler and Mazzaferri.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Alekseyev, McGrady and Marvasti, Patent Application Publication No. 2008/0077358 (hereinafter Marvasti).

Regarding claim 10, Butler in view of Alekseyev and McGrady teaches parent claim 9.
Butler in view of Alekseyev and McGrady does not expressly disclose:
wherein the metric engine is configured to update the at least one metric value for at least one of the plurality of metrics by performing a plurality of slices of the summation data across time and scope.
However, Marvasti teaches:
wherein the metric engine is configured to update the at least one metric value for at least one of the plurality of metrics by performing a plurality of slices of the summation data across time and scope (Marvasti Paragraph [0033], Database 350 records the data provided by each metric at each time slice. Data is retained in database 350 for an arbitrary time period, after which the data is archived or deleted, according to embodiments).
The claimed invention and Marvasti are from the analogous art of data management systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Butler and Marvasti to have combined Butler and Marvasti.
The motivation to combine Butler and Marvasti is to improve the updating of data by using time slices.  It would have been obvious to one of ordinary skill in the art to take the system of Butler and combine it with the time slices of Marvasti in order to obtain the predictable result of improving the updating of data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Butler and Marvasti.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Alekseyev, McGrady and Raitto et al., Patent Application Publication No. 2014/0280373 (hereinafter Raitto).

Regarding claim 14, Butler in view of Alekseyev and McGrady teaches parent claim 1.
Butler in view of Alekseyev and McGrady does not expressly disclose:
wherein the database server comprises is a sharded database.
However, Raitto teaches:
wherein the database server comprises is a sharded database (Raitto Paragraph [0020], executing the task analysis workloads on the original and alternative database systems, Paragraph [0034], the database is spread out over different nodes in database shards).
The claimed invention and Raitto are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Butler and Raitto to have combined Butler and Raitto.
The motivation to combine Butler and Raitto is to improve database organization by using shards.  It would have been obvious to one of ordinary skill in the art to take the system of Butler and combine it with the shards of Raitto in order to obtain the predictable result of improving database organization.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Butler and Raitto.

Regarding claim 15, Butler in view of Alekseyev, McGrady and Raitto further teaches:
The system of Claim 14, wherein the sharded database includes a first shard comprising the analysis database (Raitto Paragraph [0020], executing the task analysis workloads on the original and alternative database systems, Paragraph [0034], the database is spread out over different nodes in database shards), and at least one additional share including an additional analysis database (Raitto Paragraph [0050], counter-part task analysis workload is compiled or parsed at alternative database system 132 using database schema).

Response to Arguments
Applicant’s arguments, see page 8, filed 09/07/2021, with respect to the 101 rejection have been fully considered and are persuasive.  The rejection under 35 U.S.C. 101 has been withdrawn. 

Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. A detailed explanation is provided below.

On pages 9-11, Applicant argues against the rejections under 35 U.S.C. 103.
On page 10, Applicant argues that Butler is not seen to disclose or suggest a point-of-use device “configured to provide controlled access to medical items”, the Examiner disagrees.  As discussed in the interview, Butler and McGrady both disclose medical devices and medical items.  Butler teaches associating an RFID tag with a medical instrument, storing and communicating RFID tag information related to the medical instrument (Paragraph [0300]).  This shows that Butler does disclose a point-of-use device associated with medical items.  This device as disclosed by Butler does not teach the amended medication dispending (dispensing) device, this device is taught by McGrady.  McGrady teaches a system for dispensing medications of either a generic name or a brand name (Paragraph [0021]).  This shows that McGrady does disclose a medication dispensing device.  The rejection has been updated to show that Butler teaches a point-of-use device directed to medical systems while McGrady discloses the claimed medication dispensing device.  One of ordinary skill in the art would recognize that since Butler teaches a point-of-use device directed to medical systems that it could be a medication dispensing device such as the one disclosed in McGrady. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                  

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164